Citation Nr: 9904352
Decision Date: 02/17/99	Archive Date: 06/24/99

DOCKET NO.  98-13 396              DATE  FEB 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to an increased rating for low back strain,
currently evaluated as 20 percent disabling.

2. Entitlement to a total rating based on individual
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Stephen L. Higgs 

INTRODUCTION

The veteran served on active duty from November 1989 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in April 1998 by the Department
of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The veteran presented testimony at a hearing before the undersigned
acting Board member in November 1998.

REMAND

During her November 1998 Board hearing, the veteran testified that
she was receiving Social Security benefits. She said she believed
that she had started receiving them in 1993. She stated that she
was examined by the Social Security Administration at that time, to
include a physical examination. She indicated she had received
benefits since that time, and that the disability benefits were due
to her back disability. There is no documentation in the claims
file pertaining to the veteran's evaluation by, or receipt of
benefits from, the Social Security Administration.

Additionally, the most recent VA examination of record, conducted
in April 1998, does not include a medical opinion regarding the
extent to which the veteran's service-connected low back strain
affects her ability to work.

The VA has the duty to assist the veteran in the development of
facts pertinent to her claim. 38 U.S.C.A. 5107(a). The United
States Court of Veterans Appeals

2 - 

has held that the duty to assist the veteran includes obtaining
medical records and medical examinations where indicated by the
facts and circumstances of an individual case. Littke v. Derwinski,
1 Vet. App. 90 (1990). The Board notes that 38 C.F.R. 4.10 provides
that in cases of functional impairment, evaluations must be based
upon lack of usefulness of the affected part or systems and 38
C.F.R. 4,40, 4.45 and 4.59 require consideration of functional
disability due to arthritis, weakened movement, excess
fatigability, incoordination, or pain on movement. These
requirements enable the VA to make a more precise evaluation of the
level of disability and of any changes in the condition. See
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); DeLuca v.
Brown, 8 Vet. App. 202 (1995).

On the basis of the above and pursuant to 38 C.F.R. 19.9, the Board
determines that further development of the evidence is essential
for a proper appellate decision and, therefore, remands the matter
to the RO for the following action:

1. The RO should ask the veteran to provide the names, addresses,
and approximate dates of treatment of all health care providers, VA
or private, who have evaluated or treated her for low back
disability since October 1997. After securing any necessary
authorizations, the RO should request copies of all indicated
records which have not been previously obtained and associate them
with the claims folder.

2. The RO should contact the Social Security Administration (SSA)
and obtain and associate with the claims file copies of the
veteran's records regarding SSA benefits, including any SSA
administrative decisions (favorable or unfavorable) and the medical
records upon which the decisions were based. Any records received
should be associated with the claims folder.

3. After the above development has been completed, but in any
event, the RO should schedule the veteran for

3 - 

a comprehensive VA examination by an orthopedist in order to
determine the manifestations of the service- connected low back
strain. All indicated tests, studies and X-rays should be
performed. The orthopedist should set forth all objective findings
regarding the low back disability, including complete range of
motion measurements. The orthopedist should obtain a history and
note any objective findings regarding the following: functional
loss due to pain, weakened movement, excess fatigability,
incoordination, arthritis, and painful motion or pain with use of
the low back. The orthopedist should express an opinion concerning
whether there would be additional limits on functional use on
repeated use or during flare-ups (if the veteran describes flare-
ups) and, if feasible, express this in terms of additional degrees
of limitation of motion on repeated use or during flare-ups. If
this is not feasible, the physician should so state. The
orthopedist should also address the effect of the veteran's low
back strain on her ability to perform routine functions and her
ability to work. The claims folder and a separate copy of this
remand must be made available to the examiner prior to the
examination. The examination report must reflect that the physician
reviewed the claims file.

4. Prior to the examination, the RO must inform the veteran, in
writing, of all consequences of her failure to report for the
examination in order that she may make an informed decision
regarding her participation in said examination.

5. After the above examination is conducted., the RO should review
the claims folder and ensure that all of the foregoing development
actions have been conducted

4 - 

and completed in full. If any development is incomplete,
appropriate corrective action is to be implemented. Specific
attention is directed to the report of the examination. If the
report does not include sufficient data or adequate responses to
the specific opinions requested, the report must be returned to the
examiner for corrective action. 38 C.F.R. 4.2.

6. Then, the RO should undertake any other indicated development,
and readjudicate the issue of entitlement to an increased rating
for low back strain. Additionally, the RO should readjudicate the
claim of entitlement to a total rating based on individual
unemployability by reason of service connected disability. In
addressing these issues, the RO should consider all pertinent
diagnostic codes under the VA Schedule for Rating Disabilities in
38 C.F.R. Part 4 and application of 38 C.F.R. 4.40, 4.45, and 4.59.
See DeLuca v. Brown, 8 Vet. App. 202 (1995). Also, the RO should
consider the provisions of 38 C.F.R. 3.321(b)(1), and determine
whether the case should be referred to the Director of the
Compensation and Pension Service for extra- schedular
consideration.

If the benefits sought on appeal are denied, then the appellant and
her representative should be provided a supplemental statement of
the case which reflects RO consideration of all additional
evidence, and the opportunity to respond. Thereafter, the case
should be returned to the Board for further appellate review. The
purpose of this REMAND is to obtain additional evidence and ensure
that the veteran is afforded all due process of law.

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate

5 -                                                               
  
action must be handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658
(11)94), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the
ROs to provide expeditious handling of all cases that have been remanded by
the Board at d the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

NANCY S. KETTELLE 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Veterans Appeals. This
remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

6 - 

